  Case 4:20-cv-00125-RSB-CLR Document 33 Filed 06/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 KARTEAU O. JENKINS,

                Plaintiff,                                CIVIL ACTION NO.: 4:20-cv-125

        v.

 UNITED STATES, WILLIAM T. MOORE,
 BRENT MINTON, NOAH ABRAMS,
 WILLIAM TURNER, FRANK
 PENNINGTON, CHRISTOPHER RAY, and
 MAGISTRATE JUDGE G. R. SMITH,

                Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's March 16, 2021, Report and Recommendation, (doc. 30), to which no objections have been

filed. For the reasons discussed by the Magistrate Judge, Plaintiff’s claims of abuse of judicial

authority, malicious prosecution, and ineffective assistance of counsel and his undefined claims

against the United States fail. Accordingly, the Court ADOPTS the Report and Recommendation

as its opinion. (Doc. 30). This case is DISMISSED, and the Clerk of Court is DIRECTED to

CLOSE this case.

       SO ORDERED, this 2nd day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
